            Case 1:21-cv-01449-LGS Document 7 Filed 04/19/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 RAMON JAQUEZ, on behalf of himself and                       :
 others similarly situated,                                   :
                                              Plaintiff,      :    21 Civ. 1449 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 WHAM-O, INC.,                                                :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for April 22, 2021,

at 11:00 a.m.

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on April 15, 2021.

        WHEREAS, the parties have not filed the joint letter or proposed case management plan.

It is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than noon on

April 20, 2021. If Defendant refuses to cooperate in the preparation of these documents, Plaintiff

shall prepare and file them. If Plaintiff is not in communication with Defendant, as soon as

possible and no later than noon on April 20, 2021, Plaintiff shall file a letter (i) summarizing his

efforts to contact Defendant and (ii) requesting adjournment of the initial pretrial conference.

Dated: April 19, 2021
       New York, New York
